Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered September 30, 1986, convicting him of robbery in the second degree and attempted robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On this appeal, the defendant claims, inter alia, that his conviction is against the weight of the evidence and is based on legally insufficient evidence. The defendant contends that the People have failed to establish his identity as one of the perpetrators and have further failed to demonstrate by sufficient evidence that the complainant was ever robbed of any property. The basis of these arguments is the defendant’s claim that the complainant’s testimony was contradictory and incredible as a matter of law.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Furthermore, upon the exercise of our factual review power, we find that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
*713We note that the sentence imposed upon defendant was not excessive (see, People v Suitte, 90 AD2d 80) and we find no basis to exercise our discretion to reduce it in the interest of justice.
We have examined the defendant’s remaining contention and find that it does not warrant reversal. Bracken, J. P., Brown, Lawrence and Kooper, JJ., concur.